DETAILED ACTION
	This is in response to the above application filed on 12/03/2018. Claims 1-19 are examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:
In line 3 of claim 14, “the base member” should be changed to “the base” in order to remain consistent with the terminology used in claim 13.
  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “drive mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 4,586,868) in view of Lee et al. (KR 20130128784A).
Regarding claim 1, Nakashima et al. discloses a control arm for a robotic surgical system (FIG 1, col 2 line 53- col 4 line 2), the control arm comprising: a base (12); a swivel member (robot body 10) rotatably (“I”) supported on the base (12) about a first axis of rotation (Vertical axis of rotation corresponding to rotation arrow “I”); a vertical member (upper arm 16) pivotally supported on the swivel member (10) about a second axis of rotation (“C1”); a horizontal member (20) pivotally supported by the vertical member about a third axis of rotation (“C2”); and a drive mechanism (which is formed by motors M5, M1 and the motor disposed behind the vertical member 16), disposed on the base (12) to rotate the swivel member about the first axis of rotation (Achieved by M5), pivot the vertical member about the second axis of rotation (achieved by M1), and pivot the horizontal member about the third axis of rotation (achieved by the motor disposed behind the vertical member 16 which pivots the horizontal 20 about the third axis of rotation).
Nakashima et al. is silent regarding an entirety of the drive mechanism being disposed on the base.
However, Lee et al. discloses a robotic surgical system (see paragraphs [0012]-[0023] of the description, FIGs 1-2) which comprises a handheld portion (100), the portion including a handle (126), a rotational unit (120) and a plurality of operation pulleys (130); a control portion (200) including a fixed frame (210) that is separated from the handheld portion, and a plurality of cables (300) connect the pulleys (130) and a vertical drive wheel (220) to respective drivers (240), for the purpose of reducing the volume of the operation arm, so as to facilitate surgical operation. 

Regarding claim 2, Nakashima et al./Lee et al. disclose the invention substantially as claimed, as set forth above for claim 1. Nakashima et al. further discloses the drive mechanism includes a first drive motor (M5, FIG 1, col 3 lines 17-33) to affect rotation of the swivel member about the first axis of rotation (Col 2 line 53- col 3 line 33), a second drive motor (M1, FIG 1) to affect pivoting of the vertical member about the second axis of rotation (col 3 lines 17-33), and a third drive motor (not shown, motor disposed behind the vertical member 16) to affect pivoting of the horizontal member about the third axis of rotation (col 3 lines 17-33). 
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 4,586,868) in view of Lee et al. (KR 20130128784A), further in view of Hutchins et al. (US 4,507,044).
Regarding claims 3 and 4, Nakashima et al./Lee et al. disclose the invention substantially as claimed, as set forth above for claim 1. Nakashima et al. further discloses the drive mechanism includes a first drive motor (M5, FIG 1, col 3 lines 17-33). 
Nakashima et al. is silent regarding a rotation shaft disposed about the first axis of rotation and rotatably fixed to the swivel member; and a rotation flange including a cylindrical member disposed about the first axis of rotation and rotatably fixed to the rotation shaft, the cylindrical member operably coupled to the first drive motor to affect rotation of the swivel member about the first axis of rotation, and wherein the rotation flange includes a web that extends to an arced wall, the arced wall forming an arc about the first axis of rotation.
However, Hutchins et al. teaches a control arm (20, FIGs 1-3, col 4 lines 1-52) comprising a vertical member (22) and a turntable which provides a means to rotate the vertical member about a 360 degree arc comprising a rotation shaft (rod) and a rotation flange (92), wherein a motor (80) is aligned 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device to comprise the rotation shaft and rotation flange as claimed, as taught by Hutchins et al. for the purpose of providing a drive mechanism which utilizes features commonly known in the art for transmitting the driving force wherein the drive mechanism further includes: a rotation shaft disposed about the first axis of rotation and rotatably fixed to the swivel member; and a rotation flange including a cylindrical member disposed about the first axis of rotation and rotatably fixed to the rotation shaft, the cylindrical member operably coupled to the first drive motor to affect rotation of the swivel member about the first axis of rotation, as required by the claim.
Regarding claims 5 and 6, Nakashima et al./Lee et al./Hutchins et al. disclose the invention substantially as claimed, as set forth above for claim 4.
	The device as modified is silent regarding the drive mechanism including a first rotation cable and a second rotation cable that operably couple the first drive motor to the rotation flange, wherein the first rotation cable extends from the first drive motor in a first direction to a first end of the arced wall and the second rotation cable extends from the first drive motor in a second direction to a second end of the arced wall.
	However, Lee et al. further teaches two cables (300) which connect the operation pulleys (130) of the handling portion (100) and a vertical motion pulleys (220) of the control portion (220, paragraphs [0012]-[0023], FIGs 1-3) for transmitting driving force. 
. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 4,586,868) in view of Lee et al. (KR 20130128784A), further in view of Susnjara et al. (US 4,353,677).
Regarding claim 10, Nakashima et al./Lee et al. disclose the invention substantially as claimed, as set forth above for claim 1
	The device is silent regarding a support member and a support arm, the support arm pivotally supported by the swivel member about the second axis of rotation, the support member pivotally coupled to the support arm and the horizontal member to pivot the horizontal member about the third axis of rotation in response to pivoting of the support arm about the second axis of rotation.
	However, Susnjara et al. teaches a control arm (FIG 1) comprising a horizontal member (18) pivotably coupled to a vertical member (17) and further comprising a support member (36, FIG 10) and an support arm (Pivotal connection to 25 as disclosed in col 3 lines 45-53), the support arm pivotally supported by the swivel member (25) about the second axis of rotation, the support member pivotally coupled to the support arm and the horizontal member to pivot the horizontal member about the third axis of rotation in response to pivoting of the support arm about the second axis of rotation (See connection of FIG 10, col 2 lines 28-44 and col 3 lines 45-53).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Nakashima et al./Lee et al. to further comprise the support member and support .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 4,586,868). 
Regarding claim 13, Nakashima et al. discloses a method of manipulating a control arm (FIG 1, col 2 line 53- col 4 line 2) including a base (12); a swivel member (robot body 10) rotatable relative to the base (“I”) about a first axis of rotation (Vertical axis of rotation corresponding to rotation arrow “I”); a vertical member (upper arm 16) pivotally supported by the swivel member (10) about a second axis of rotation (“C1”) and a horizontal member (20) pivotally supported by the vertical member about a third axis of rotation (“C2”); the device further comprising a first drive motor (M5, FIG 1, col 3 lines 17-33) to affect rotation of the swivel member about the first axis of rotation (Col 2 line 53- col 3 line 33), a second drive motor (M1, FIG 1) to affect pivoting of the vertical member about the second axis of rotation (col 3 lines 17-33), and a third drive motor (not shown, motor disposed behind the vertical member 16) to affect pivoting of the horizontal member about the third axis of rotation (col 3 lines 17-33). 
Nakashima et al. is silent regarding the method comprising specific steps of activating the first, second, and third drive motors.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method to include steps of activating the first, second, and third drive motors, which are disclosed as being configured to achieve the claimed functions, for the purpose of actuating the control arm to achieve a desired function during a surgical procedure.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 4,586,868) in view of Hutchins et al. (US 4,507,044).
Regarding claims 14 and 15, Nakashima et al. disclose the invention substantially as claimed, as set forth above for claim 13. 
Nakashima et al. is silent regarding activating the first drive motor to rotate the swivel member about the first axis of rotation includes rotating a flange rotatably disposed on a lower side of the base member about the first axis of rotation to rotate the swivel member and wherein rotating the flange includes wrapping a first drive cable around a drive shaft of the first drive motor and unwrapping a second drive cable 26WO 2017/210499PCT/US2017/035580 from around the drive shaft of the first drive motor, wherein the first and second drive cables are disposed about an arced wall of the flange.
However, Hutchins et al. teaches a control arm (20, FIGs 1-3, col 4 lines 1-52) comprising a vertical member (22) and a turntable which provides a means to rotate the vertical member about a 360 degree arc comprising a rotation shaft (rod) and a rotation flange (92), wherein a motor (80) is aligned on the rotation shaft below the turntable which comprises rotation flange (92) and a grooved circumference for receiving a turntable cable (62, Col 4 lines 1-52), for the purpose of transmitting the driving force. Further, Hutchins et al. teaches the rotation flange includes a web (Material of 92) which extends to an arced wall (See circumferential wall of 92, FIG 2) forming an arc about the first axis of rotation (Vertical axis).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method to comprise rotating a flange rotatably disposed on a lower side of the base member about the first axis of rotation to rotate the swivel member and wherein wrapping a first drive cable around a drive shaft of the first drive motor and unwrapping a second drive cable 26WO 2017/210499PCT/US2017/035580 from around the drive shaft of the first drive motor, wherein the first and second drive cables are disposed about an arced wall of the flange, as taught by Hutchins et al. for the purpose of providing a drive mechanism which utilizes features commonly known in the art for transmitting the driving force. 
Allowable Subject Matter
s 7-9, 11-12, and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/               Examiner, Art Unit 3771